Title: To Thomas Jefferson from Béthune-Charost, 25 March 1789
From: Béthune-Charost, Armand Joseph, Comte de
To: Jefferson, Thomas


Chateau de Beauménil, par Bernay, 25 Mch. 1789. Reminds TJ of their earlier correspondence about Martel’s bill of credit on the United States. As advised, Martel will entrust the matter to someone in America, but Béthune wonders what effect the organization of the new government will have, and asks TJ to protect Martel’s interests and to give him letters of recommendation.
